                            UNITED STATES DISTRICT COURT
                                                                                             EXHIBIT




                                                                                                       exhibitsticker.com
                           SOUTHERN DISTRICT OF NEW YORK
                                                                                                 1

  ANGEL HERNANDEZ
                                                         CASE NO: 18-CV-09035-JPO-GWG
        PLAINTIFF,

  V.
                                                                DECLARAT ION OF
  THE OFFICE OF THE COMMISSIONER                               RICHARD R. GARCIA
  OF BASEBALL AND MAJOR LEAGUE
  BASEBALL BLUE, INC.,

        DEFENDANTS.


        I, RICHARD R. GARCIA, hereby depose and state:

        1.     I was a Maj or League umpire from 197 5 through 1999. I worked during those years

in the American League. Before I became an umpire, I served in the United States Marine Corp

as a Combat Engineer.

       2.      I completed umpire school in 1970. I was in the minor leagues until I was hired by

Major League Baseball in 1975.

       3.      In 1985, I was promoted to crew chief. I was the first minority umpire promoted

to crew chief, and was the only minority permanent crew chief in Major League Baseball history

up to the time this lawsuit was filed in July of 2017.

       4.      During my career as an umpire, I worked two All Star Games, three American

League Division Series, five American League Championship Series, and four World Series. I

was selected to be the crew chief for the 1989 and 1998 World Series.

       5.      While I was an umpire, it was common practice for umpires to request signed

baseballs from players who pitched a perfect game or no hitters, or other milestones. For instance,

I was the second base umpire when David Wells pitched his perfect game on May 17, 1998. All
four umpires that day received signed baseballs by Mr. Wells.

        6.     After I retired as an umpire, I was hired by Major League Baseball to be an umpire

supervisor. My job was to attend Major League baseball games to evaluate the umpires. After the

game, I would complete an evaluation form and forward it by email to the Office of the

Commissioner.

        7.      When I was a supervisor, I watched the game when Roger Clemens broke a

strikeout record. Clemens came into the umpire's locker room and signed baseballs for each

umpire. I did not report it to the League because in all the games I umpired and supervised, this

was a common occurrence.

        8.      During my tenure as an umpire supervisor, there were times where I performed the

duties of the Vice President of Umpiring by composing crews for the Major League season, for

coordinating crew chiefs and for setting out their duties. I also initiated AAA evaluation programs,

and performed umpire training at the AAA level.

        9.      In addition, I was the co-coordinator of the Arizona Fall League, and my

responsibilities included scheduling, training and selection of candidates for Major League

Baseball spring training.

        10.     I have been in attendance for hundreds of baseball games as an umpire supervisor,

evaluating umpires' performances on the field as well as off the field. I also umpired in excess of

3,000 games, and am thus very familiar with the unexpected events and situations that can occur

on a baseball field.

        11.     I had on several occasions observed games as a supervisor in which Angel

Hernandez was umpiring.

        12.     I have also at times supervised many of the existing crew chiefs.




                                                 2
       13.     Based upon my experience as an umpire, and my training and experience as a Major

League Baseball supervisor, I have had the ability to observe Mr. Hernandez in how he handles

game situations, such as arguments with managers and/or players, rain delays, rule interpretations,

and other situations that may occur on the field that have nothing to do with the calling of bases,

balls and strikes and out/safe calls on the bases. From firsthand knowledge, Mr. Hernandez has

handled these types of situations extremely well, and every bit as good, as if not better, than

existing crew chiefs. His demeanor is precisely what MLB wants in an umpire-firm, calm and

in control, and professional.

       14.     Based upon my knowledge and experience as an umpire and as a supervisor, it is

my belief that Angel Hernandez is every bit as good as or even better than many of the existing

crew chiefs I have seen and supervised in terms of calling balls and strikes, calls on the field such

as out and safe calls, knowledge of the rules, physical fitness, hustle, and handling situations as

described above. Quite simply, Angel Hernandez should have been promoted to crew chief a long

time ago. He is an outstanding umpire. I recommended him for the World Series several times.

        15.    The duties of an interim crew chief are the same as a permanent crew chief. From

my experience as an umpire supervisor, which included meetings with executives from The Office

of the Commissioner, the Vice President of Umpiring, and calls with the MLB front office, MLB

would never assign an umpire to an interim crew chief position if he could not handle situations

such as arguments and ejections.       Had Angel exhibited problems as an umpire with game

situations, he would not have been placed in an interim crew chief position.

       I declare under penalty of perjury that the foregoing is true and correct. Executed this

  ·--- day of July, 2020 at Grosse Pointe Woods, M i ~
 I:>                                                                 J
                                                                 , Q_)
                                                      Richard R. Garcia


                                                  3
